
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2780
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To correct and simplify the drafting of
		  section 1752 (relating to restricted buildings or grounds) of title 18, United
		  States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Restricted Buildings and
			 Grounds Improvement Act of 2010.
		2.Restricted buildings
			 or groundsSection 1752 of
			 title 18, United States Code, is amended to read as follows:
			
				1752.Restricted
				buildings or grounds
					(a)Whoever—
						(1)knowingly enters or remains in any
				restricted building or grounds without lawful authority to do so;
						(2)knowingly, and with intent to impede or
				disrupt the orderly conduct of Government business or official functions,
				engages in disorderly or disruptive conduct in, or within such proximity to,
				any restricted building or grounds when, or so that, such conduct, in fact,
				impedes or disrupts the orderly conduct of Government business or official
				functions;
						(3)knowingly, and with the intent to impede or
				disrupt the orderly conduct of Government business or official functions,
				obstructs or impedes ingress or egress to or from any restricted building or
				grounds; or
						(4)knowingly engages in any act of physical
				violence against any person or property in any restricted building or
				grounds;
						or
				attempts or conspires to do so, shall be punished as provided in subsection
				(b).(b)The punishment for a violation of
				subsection (a) is—
						(1)a fine under this title or imprisonment for
				not more than 10 years, or both, if—
							(A)any person, during
				and in relation to the offense, uses or carries a deadly or dangerous weapon or
				firearm; or
							(B)the offense
				results in significant bodily injury as defined by section 2118(e)(3);
				and
							(2)a fine under this
				title or imprisonment for not more than one year, or both, in any other
				case.
						(c)In this
				section—
						(1)the term restricted buildings or
				grounds means a posted, cordoned off, or otherwise restricted area of a
				building or grounds—
							(A)where the
				President or other person protected by the Secret Service is or will be
				temporarily visiting; or
							(B)so restricted in
				conjunction with an event designated as a special event of national
				significance; and
							(2)the term other person protected by
				the Secret Service means any person whom the United States Secret
				Service is authorized to protect under
				section
				3056 of this title when such person has not declined such
				protection.
						.
		3.PAYGO
			 ComplianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives July 27, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
